      Case 2:19-cv-01829-RFB-DJA Document 26
                                          25 Filed 08/25/20
                                                   08/24/20 Page 1 of 6
                                                                      4



1
     GARY P. SINKELDAM
2
     Nevada Bar No. 6500
3    AMY R. LANCASTER
     Nevada Bar No. 9608
4    ANAIS M. CACCAMO
     Nevada Bar No. 13083
5
     8540 S. Eastern Avenue, Suite 180
6    Las Vegas, Nevada 89123
     Tel (702) 866-0089
7    Fax (702) 866-0093
8    Attorneys for Defendants SDI Technologies, Inc and Aharon Ashkenazi
9
                                      UNITED STATES DISTRICT COURT
10
                                         CLARK COUNTY, NEVADA
11

12
      JENA FOLEY,                                      CASE NO.: 2:19-cv-01829-RFB-DJA
13
                        Plaintiffs,
14    v.                                                  STIPULATION AND ORDER TO
                                                          EXTEND DISCOVERY (THIRD
15    AHARON ASHKENAZI, an individual; SDI                REQUEST)
16    TECHNOLOGIES INC., a foreign corporation;
      ENTERPRISE RENT-A-CAR COMPANY OF
17    LOS ANGELES, LLC dba ENTERPRISE RENT-
      A-CAR, a foreign limited-liability company;
18    DOES I through X; and ROE CORPORATIONS
      XI through XX, inclusive,
19
                        Defendants.
20

21

22          Defendants AHARON ASHKENAZI and SDI TECHNOLOGIES, INC., by its attorneys

23   of record, the LAW OFFICES OF GARY P. SINKELDAM, APC and Plaintiff, JENA FOLEY,
24
     by and through her attorneys of record, BRIAN E. LUNT, ESQ., of EDWARD M. BERSTEIN &
25
     ASSOCIATES, collectively and pursuant to Local Rule 26-3, stipulate to modify their discovery
26
     plan as follows:
27

28          1.      Plaintiff filed her Complaint in the Eighth Judicial District Court for Clark

                                                      1
      Case 2:19-cv-01829-RFB-DJA Document 26
                                          25 Filed 08/25/20
                                                   08/24/20 Page 2 of 6
                                                                      4


     County, Nevada on September 25, 2019. Defendant removed the action to this Court on October
1

2    21, 2019 (ECF No. 1).

3           2.      The Parties held their F.R.C.P. 26 conference on December 4, 2019 and filed their

4    initial Joint Discovery Plan and Scheduling Order in compliance with F.R.C.P. 26(f) and LR 26-1
5
     on December 18, 2019 (ECF No. 15).
6
            3.      The Parties stipulated to continue their Joint Discovery Plan in order to
7
     accommodate some delays due to the Plaintiff’s fusion surgery and ongoing medical treatment
8

9    which Plaintiff alleges are a result of the subject collision, and agreed to a 90-day extension of the

10   original discovery dates. This Court approved and ordered the below schedule of discovery
11   effective February 11, 2020 (ECF No. 18):
12
                    Last Day of Discovery: August 31, 2020
13
                    Last day to amend/add: June 1, 2020
14

15                  Initial expert disclosure: June 1, 2020

16                  Joint interim status report: July 2, 2020

17                  Rebuttal expert disclosure: July 1, 2020
18
                    Dispositive Motions filed: September 29, 2020
19
                    Joint pre-trial order: October 30, 2020
20
            4.      The Parties stipulated to continue their Joint Discovery Plan due to delays that
21

22   occurred with the mandated COVID-19 restrictions. This Court approved and ordered the below

23   schedule of discovery effective May 15, 2020 (ECF No. 23):
24               Last Day of Discovery: December 29, 2020
25
                 Last day to amend/add: September 29, 2020
26
                 Initial expert disclosure: September 29, 2020
27
                 Joint interim status report: October 29, 2020
28

                                                       2
      Case 2:19-cv-01829-RFB-DJA Document 26
                                          25 Filed 08/25/20
                                                   08/24/20 Page 3 of 6
                                                                      4


                 Rebuttal expert disclosure: October 30, 2020
1

2                Dispositive Motions filed: January 27, 2021

3                Joint pre-trial order: March 1, 2021

4           5.      In compliance with Local Rule 26-3, the parties provide the following information
5
     regarding the discovery status:
6
                    a.      Discovery Completed: The parties have exchanged initial disclosures of
7
                         witnesses and documents, have supplemented disclosures and have served
8

9                        written discovery. An IME of the Plaintiff was conducted, and this report has

10                       already been produced. The parties have conducted the depositions of Plaintiff
11                       Jena Foley and Defendant Aharon Ashkenazi.
12
                    b.      Discovery that remains to be completed: The parties have agreed to
13
                         schedule a mediation on October 13 with Hon. Stewart L. Bell (Ret.).
14

15                       Additionally, the parties intend to disclose necessary experts and to conduct

16                       written discovery and depositions regarding the same following the mediation

17                       as necessary.
18
                    c.      Reasons why discovery was not completed: The parties have operated in
19
                         good faith to move this case forward in a timely manner, but request additional
20
                         time in order to attempt mediation. From a cost-savings standpoint, alternate
21

22                       dispute resolution is desired prior to disclosure of experts and the taking of

23                       physician deposition. There is good cause for an additional ninety (90) day
24                       extension of the discovery deadlines due to the COVID-19 restrictions and the
25
                         parties’ agreement to participate in mediation. Further, Ms. Foley continues to
26
                         treat and will be undergoing another MRI, which results the parties will need
27

28                       prior to mediation. Therefore, additional time is warranted to allow for the

                                                        3
      Case 2:19-cv-01829-RFB-DJA Document 26
                                          25 Filed 08/25/20
                                                   08/24/20 Page 4 of 6
                                                                      4


                        necessary discovery in this matter.
1

2                  d.      Proposed schedule for completion of remaining discovery (extension of

3                       remaining deadlines by approximately 90 days):

4                       Last Day of Discovery: March 29, 2021
5
                        Last day to amend/add: December 29, 2020
6
                        Initial expert disclosures: December 29, 2020
7
                        Joint interim status report: January 29, 2021
8

9                       Rebuttal Expert Disclosure: January 29, 2021

10                      Dispositive Motions filed: April 27, 2021
11                      Joint pre-trial order: June 1, 2021
12
            SUBMITTED BY THE FOLLOWING COUNSEL OF RECORD
13
     DATED this    day of August, 2020             DATED this 19th day of August, 2020
14

15   EDWARD M. BERSTEIN & ASSOC.                   LAW OFFICE OF GARY P. SINKELDAM, APC.

16

17   /s/Brian E. Lunt                              /s/ Amy R. Lancaster
     Brian E. Lunt, Esq.                           Amy R. Lancaster, Esq.
18
     Nevada Bar No. 11189                          Nevada Bar No. 9608
19   500 South Fourth Street                       8540 S. Eastern Avenue, Ste. 180
     Las Vegas, NV 89101                           Las Vegas, NV 89123
20   Attorney for Plaintiff                        Attorney for Defendants
21

22                                                ORDER

23         IT IS -SO
        **NOTE       ORDERED:
                   The Local Rules as amended on
        4/17/2020 eliminated former Local Rule
24
        26-3's requirement for Interim Status
25      Reports. Therefore, the parties are not               Daniel J. Albregts
        required to submit an Interim Status                  UNITED STATES MAGISTRATE JUDGE
26      Report. The parties are directed to
27      review the revised local rules for further
                                                              DATED:    August 25, 2020
        changes.**
28

                                                      4
     Case
      Case2:19-cv-01829-RFB-DJA
           2:19-cv-01829-RFB-DJA Document
                                  Document25-1
                                           26 Filed
                                               Filed08/25/20
                                                     08/24/20 Page
                                                               Page51ofof62



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27            ATTACH A – ATHORIZATION FOR ELECTRONIC SIGNATURE
28

                                            5
     Case
      Case2:19-cv-01829-RFB-DJA
           2:19-cv-01829-RFB-DJA Document
                                  Document25-1
                                           26 Filed
                                               Filed08/25/20
                                                     08/24/20 Page
                                                               Page62ofof62



1    From: Brian Lunt [mailto:blunt@edbernstein.com]
2    Sent: Monday, August 24, 2020 10:59 AM
     To: Amy R. Lancaster
3    Cc: Alicia Lutz; Sherry A. Orona
     Subject: RE: Foley
4
     Amy,
5

6    Thank you for sending this over. This looks good. You have my permission to use my electronic
     signature.
7
     Sincerely,
8

9    Brian E. Lunt
     Senior Associate Attorney
10   Edward M. Bernstein & Associates
     Main: 702-240-0000
11   Direct: 702-471-5624
12   Fax: 702-385-4640
     blunt@edbernstein.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   6
